

AMENDMENT NO. 1 TO
NATURAL GAS ASSET MANAGEMENT AGREEMENT


THIS AMENDMENT NO. 1 TO NATURAL GAS ASSET MANAGEMENT AGREEMENT, dated July 31,
2020 (this “Amendment”), is by and between Roanoke Gas Company ("Counterparty"),
a Virginia corporation, and Sequent Energy Management, L.P. (“Manager”), a
Georgia limited partnership. Manager and Counterparty are sometimes referred to
herein collectively as the “Parties.”


RECITALS


WHEREAS, Manager and Counterparty are parties to that certain Natural Gas Asset
Management Agreement, dated April 1, 2018 (the “Agreement”);


WHEREAS, Manager and Counterparty desire to renew the Agreement for twelve (12)
months at the end of the Term pursuant to Section 9.01 of the Agreement; and


WHEREAS, in connection with such renewal, Manager and Counterparty desire to
amend the Agreement on the terms and subject to the conditions set forth below.
        
AGREEMENT


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements hereinafter set forth, the Parties agree to amend the Agreement as
follows:


1. Defined Terms. All initially capitalized terms used but not defined herein
have the meanings set forth in the Agreement.


2. Effective Date. The effective date of this Amendment shall be April 1, 2021
(the “Effective Date”).


3. Renewal. Subject to the terms set for herein, the Parties hereby agree that
the Agreement will be renewed for twelve (12) months at the end of the Term
(through March 31, 2022) and that this Amendment constitutes each Party’s
written notification to the other Party of its intent to renew pursuant to
Section 9.01 of the Agreement.


4. Amendment to the Agreement. As of the Effective Date, Exhibit M (Utilization
Fee) of the Agreement will be deleted in its entirety and be replaced with the
attached Exhibit M (Utilization Fee).


5. No Other Amendments. Except as set forth herein, the Agreement remains in
full force and effect on the terms expressed therein.


6. Counterparts. This Amendment may be executed and delivered in counterparts,
each of which shall be deemed to be an original and which may be transmitted in
an electronic format (such as a PDF file).





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Parties have caused this Amendment to be
duly executed by their respective officers and representatives duly authorized
as of the day and year first above written.



SEQUENT ENERGY MANAGEMENT, L.P.
ROANOKE gas company
By: /s/: Marshall LangBy: /s/: Paul W. NesterName: Marshall LangName: Paul W.
NesterTitle: PresidentTitle: President and CEO





               
2

